



COURT OF APPEAL FOR ONTARIO

CITATION:
Ghazvini
    v. Pouramin, 2013 ONCA 101

DATE: 20130215

DOCKET: C54813

Blair, MacFarland and Rouleau JJ.A.

BETWEEN

Reza Ghazvini

Plaintiff (Respondent)

and

Hamid Pouramin

Defendant (Appellant)

Andrew Pelletier, for the appellant

Doug LaFramboise, for the respondent

Heard: February 14, 2013

On appeal from the judgment of Justice G.M. Mulligan of
    the Superior Court of Justice, dated November 24, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises three grounds of appeal, asserting tht the trial
    judge erred:

1)

Procedurally, in
    permitting the plaintiff to introduce the original of the Third Promissory Note
    when the original had not been produced prior to trial;

2)

in finding that Mr.
    Pouramin had signed the Third promissory Note: and

3)

in finding that the
    monies had been advanced to Mr. Pouramin personally and not to the corporation
    created by both parties.

[2]

As to 2) and 3) above, there was ample evidence to support the trial
    judges findings with respect to both issues and our attention was not drawn to
    any palpable and overriding error that would justify our interfering with them.

[3]

As to the procedural ground, we would not give effect to it either. A
    photocopy of the Third Promissory Note was produced and, although Mr. Pouramin
    served a notice to produce the original he made no issue of the failure to
    produce it until trial. He did not plead that the Note was forged, only raising
    the issue of fabrication at trial. At no time did Mr. Pouramin ever take the
    position that he needed production of the original Note in order to have it
    examined for purposes of a forgery opinion.

[4]

Finally, although his counsel contested the implications of the original
    at trial, he did not object to its admission or to it being marked as an
    exhibit. The trial judge concluded that the issues surrounding the production
    of the original at trial could best be dealt with in argument and, given the
    way the case had evolved, we see no error in that disposition.

[5]

The appeal is therefore dismissed.

[6]

Costs to the respondent on a partial indemnity basis fixed in the amount
    of $10,000 inclusive of disbursements and HST.


